EX-10.5509 SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT BETWEEN HEALTH CARE REIT, INC. HCRI COLD SPRING PROPERTIES, LLC HCRI LOUISIANA PROPERTIES, L.P. AND EMERITUS CORPORATION OCTOBER17, TABLE OF CONTENTS SECTION PAGE ARTICLE 1: LEASED PROPERTY, TERM AND DEFINITIONS 2 1.1 Leased Property 2 1.2 Indivisible Lease. 2 1.3 Term 2 1.4 Definitions 3 1.5 Landlord As Agent 13 1.6 Rocky Hill Ground Lease 13 1.6.1 General 13 1.6.2 Landlord Acceptance of Rocky Hill Ground Lease Obligations 13 1.6.3 Compliance with Rocky Hill Ground Lease; Rent Payments Thereunder 13 1.6.4 Termination or Expiration of Rocky Hill Ground Lease 14 1.6.5 Remedies 14 1.7 Termination of the Summerville Lease 14 ARTICLE 2: RENT 14 2.1 Base Rent 14 2.2 Base Rent Adjustments. 15 2.2.1 Base Rent Adjustments - Additional Investment Advances 15 2.3 Additional Rent 15 2.3.1 General Additional Rent 15 2.4 Place of Payment of Rent 15 2.5 Net Lease 15 2.6 No Termination, Abatement, Etc 15 2.7 Transaction Fee 16 ARTICLE 3: IMPOSITIONS AND UTILITIES 16 3.1 Payment of Impositions 16 3.2 Definition of Impositions 17 3.3 Escrow of Impositions 17 3.4 Utilities 18 3.5 Discontinuance of Utilities 18 3.6 Business Expenses 18 3.7 Permitted Contests 18 ARTICLE 4: INSURANCE 19 4.1 Property Insurance 19 4.2 Liability Insurance 20 4.3 Builder's Risk Insurance 20 4.4 Insurance Requirements 21 4.5 Replacement Value 21 4.6 Blanket Policy 21 SECTION PAGE 4.7 No Separate Insurance 22 4.8 Waiver of Subrogation 22 4.9 Mortgages 22 4.10 Escrows 22 ARTICLE 5: INDEMNITY 22 5.1 Tenant's Indemnification 22 5.1.1 Notice of Claim 23 5.1.2 Survival of Covenants 23 5.1.3 Reimbursement of Expenses 23 5.2 Environmental Indemnity; Audits 23 5.3 Limitation of Landlord's Liability 24 ARTICLE 6: USE AND ACCEPTANCE OF PREMISES 24 6.1 Use of Leased Property 24 6.2 Acceptance of Leased Property 24 6.3 Conditions of Use and Occupancy 25 6.4 Tenant Solely Responsible 25 6.5 Opportunity to Inspect 25 ARTICLE 7: MAINTENANCE AND MECHANICS' LIENS 25 7.1 Maintenance 25 7.2 Required Alterations 26 7.3 Mechanic's Liens 26 7.4 Replacements of Fixtures and Landlord's Personal Property 26 ARTICLE 8: DEFAULTS AND REMEDIES 27 8.1 Events of Default 27 8.2 Remedies 29 8.3 Right of Set?Off 32 8.4 Performance of Tenant's Covenants 32 8.5 Late Payment Charge 32 8.6 Default Rent 33 8.7 Attorneys' Fees 33 8.8 Escrows and Application of Payments 33 8.9 Remedies Cumulative 33 8.10 Waivers 34 8.11 Obligations Under the Bankruptcy Code 34 8.12 California Remedies 34 8.12.1 Remedies 34 8.12.2 Damages 35 ARTICLE 9: DAMAGE AND DESTRUCTION 36 9.1 Notice of Casualty 36 9.2 Substantial Destruction 36 9.3 Partial Destruction 37 9.4 Restoration 37 (ii) SECTION PAGE 9.5 Insufficient Proceeds 38 9.6 Not Trust Funds 38 9.7 Landlord's Inspection 38 9.8 Landlord's Costs 38 9.9 No Rent Abatement 38 ARTICLE 10: CONDEMNATION 39 10.1 Total Taking 39 10.2 Partial Taking 39 10.3 Condemnation Proceeds Not Trust Funds 39 ARTICLE 11: TENANT'S PROPERTY 40 11 Tenant's Property 40 11 Requirements for Tenant's Property 40 ARTICLE 12: RENEWAL OPTIONS 41 12.1 Renewal Options 41 12.2 Effect of Renewal 41 ARTICLE 13: RIGHT OF FIRST OPPORTUNITY AND OPTION TO PURCHASE 42 13.1 Right of First Opportunity 42 13.1.1 Fair Market Value 43 13.2 Option to Purchase 45 13.2.1 Option Price 45 13.2.2 Summerville Fair Market Value 46 13.2.3 Closing 47 13.2.4 Failure to Close Option 47 13.2.5 Failure to Exercise Option to Purchase 47 13.2.6 Early Option to Purchase Dayton Facility 47 ARTICLE 14: NEGATIVE COVENANTS 47 14.1 No Debt 47 14.2 No Liens 47 14.3 No Guaranties 48 14.4 No Transfer 48 14.5 No Dissolution 48 14.6 Subordination of Payments to Affiliates 48 14.7 Change of Location or Name 48 ARTICLE 15: AFFIRMATIVE COVENANTS 49 15.1 Perform Obligations 49 15.2 Proceedings to Enjoin or Prevent Construction 49 15.3 Documents and Information 49 15.3.1 Furnish Documents 49 15.3.2 Furnish Information 49 15.3.3 Further Assurances and Information 50 (iii) SECTION PAGE 15.3.4 Material Communications 50 15.3.5 Requirements for Financial Statements 50 15.4 Compliance With Laws 50 15.5 Broker's Commission 51 15.6 Existence and Change in Ownership 51 15.7 Financial Covenants 51 15.7.1 Definitions 51 15.7.2 Coverage Ratio 51 15.8 Facility Licensure and Certification 52 15.8.1 Notice of Inspection 52 15.8.2 Material Deficiencies 52 15.9 Transfer of License and Facility Operations 52 15.9.1 Licensure 52 15.9.2 Facility Operations 52 15.10 Bed Operating Rights 53 15.11 Power of Attorney 53 ARTICLE 16: ALTERATIONS, CAPITAL IMPROVEMENTS, AND SIGNS 54 16.1 Prohibition on Alterations and Improvements 54 16.2 Approval of Alterations 54 16.3 Permitted Alterations 54 16.4 Requirements for Permitted Alterations 54 16.5 Ownership and Removal of Permitted Alterations 55 16.6 Minimum Qualified Capital Expenditures 55 16.7 Signs 55 ARTICLE 17: CONTINGENT PAYMENT 56 17.1 Contingent Payment 56 ARTICLE 18: ASSIGNMENT AND SALE OF LEASED PROPERTY 56 18.1 Prohibition on Assignment and Subletting 56 18.2 Requests for Landlord's Consent to Assignment, Sublease or Management Agreement 56 18.3 Agreements with Residents 57 18.4 Sale of Leased Property 57 18.5 Assignment by Landlord 58 ARTICLE 19: HOLDOVER AND SURRENDER 58 19.1 Holding Over 58 19.2 Surrender 58 19.3 Indemnity 58 ARTICLE 20: [RESERVED] 59 ARTICLE 21: QUIET ENJOYMENT, SUBORDINATION, ATTORNMENT AND ESTOPPEL CERTIFICATES 59 21.1 Quiet Enjoyment 59 (iv) SECTION PAGE 21.2 Subordination 59 21.3 Attornment 59 21.4 Estoppel Certificates 60 ARTICLE 22: REPRESENTATIONS AND WARRANTIES 60 22.1 Organization and Good Standing 60 22.2 Power and Authority 61 22.3 Enforceability 61 22.4 Government Authorizations 61 22.5 Reserved 61 22.6 Condition of Facility 61 22.7 Compliance with Laws 61 22.8 No Litigation 61 22.9 Consents 62 22.10 No Violation 62 22.11 Reports and Statements 62 22.12 ERISA 62 22.13 Chief Executive Office 63 22.14 Other Name or Entities 63 22.15 Parties in Possession 63 22.16 Access 63 22.17 Utilities 63 22.18 Condemnation and Assessments 63 22.19 Zoning 63 22.20 Pro Forma Statement 64 22.21 Environmental Matters 64 22.22 Leases and Contracts 64 22.23 No Default 64 22.24 Tax Status 65 ARTICLE 23: RESERVED 65 ARTICLE 24: SECURITY INTEREST 65 24.1 Collateral 65 24.2 Additional Documents 66 24.3 Notice of Sale 66 24.4 Recharacterization 66 ARTICLE 25: MISCELLANEOUS 66 25.1 Notices 66 25.2 Advertisement of Leased Property 66 25.3 Entire Agreement 67 25.4 Severability 67 25.5 Captions and Headings 67 25.6 Governing Law 67 25.7 Memorandum of Lease 67 25.8 Waiver 67 (v) SECTION PAGE 25.9 Binding Effect 67 25.10 No Offer 67 25.11 Modification 67 25.12 Landlord's Modification 68 25.13 No Merger 68 25.14 Laches 68 25.15 Limitation on Tenant's Recourse 68 25.16 Construction of Lease 68 25.17 Counterparts 68 25.18 Custody of Escrow Funds 69 25.19 Landlord's Status as a REIT 69 25.20 Exhibits 69 25.21 WAIVER OF JURY TRIAL 69 25.22 CONSENT TO JURISDICTION 69 25.23 Attorney's Fees and Expenses 70 25.24 Survival 70 25.25 Time 70 25.26 Subtenant 70 SCHEDULE1: INITIAL RENT SCHEDULE SCHEDULE2: TRANCHE2 FACILITIES EXHIBITA: LEGAL DESCRIPTIONS EXHIBITB: PERMITTED EXCEPTIONS EXHIBITC: FACILITY INFORMATION EXHIBITD: LANDLORD’S PERSONAL PROPERTY EXHIBITE: DOCUMENTS TO BE DELIVERED EXHIBITF: TENANT’S CERTIFICATE AND FACILITY FINANCIAL REPORTS EXHIBITG: GOVERNMENT AUTHORIZATIONS TO BE OBTAINED; ZONING PERMITS EXHIBITH: PENDING LITIGATION EXHIBITI: LIST OF LEASES AND CONTRACTS EXHIBITJ: WIRE TRANSFER INSTRUCTIONS (vi) SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT This Second Amended and Restated Master Lease Agreement (“Lease”) is made effective as of October17, 2008 (the “Amended Effective Date”) by and among Health Care REIT, Inc., a corporation organized under the laws of the State of Delaware (“HCRI” and a “Landlord” as further defined in §1.4 below), having its principal office located at One SeaGate, Suite1500, P.O. Box1475, Toledo, Ohio43603-1475, HCRICold Spring Properties, LLC, a limited liability company organized under the laws of the State of Delaware (“HCRI-Cold Spring” and a “Landlord” as further defined in §1.4 below), having its principal office located at One SeaGate, Suite1500, P.O.
